Citation Nr: 0704671	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an initial rating higher than 20 percent 
for a low back disability.

3.  Entitlement to an initial rating higher than 10 percent 
for the neurological manifestations of the service-connected 
low back disability.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the veteran's 
claim for service connection for a low back disability, and 
awarded a 20 percent disability rating for the orthopedic 
manifestations of the low back disability and a separate 10 
percent rating for the neurological manifestations of the low 
back disability, effective April 14, 2003, increased the 
disability rating for the veteran's service-connected right 
ankle disability from 10 to 20 percent disabling, and denied 
his claim for a TDIU rating.  The veteran testified before 
the Board at a hearing held via videoconference from Albany, 
New York in September 2006.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.






FINDINGS OF FACT

1.  The veteran's right ankle disability is status post 
surgical intervention and is manifested by a tear in the 
Achilles tendon, mild arthritis, instability, tenderness, and 
marked limitation of motion with pain.  Ankylosis has not 
been demonstrated.

2.  Since April 14, 2003, the veteran's service-connected low 
back disability has been manifested by no more than moderate 
limitation of motion of the thoracolumbar spine and muscle 
spasm.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis has not been 
shown.

3.  Since April 14, 2003, the veteran's service-connected low 
back disability has been manifested by neurological symptoms 
approximating no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2006).

2.  The criteria for a rating higher than 20 percent for the 
orthopedic manifestations of  the veteran's lumbar spine 
disability have not been met since April 14, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes  (DCs) 5292, 5293, 5295 (2002 and 2003), 
5243 (2006).  

3.  The criteria for a rating higher than 10 percent for the 
chronic neurological manifestations of the veteran's service-
connected low back disability have not been met since April 
14, 2003, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his low back disability on the original grants of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  However, as service connection for a right 
ankle disability had already been established, the present 
level of disability is of primary concern with respect to 
that issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine and the ankle are considered major joints.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

A.  Right Ankle

The veteran's right ankle disability has been rated 20 
percent disabling under DC 5271 (limitation of motion of the 
ankle).  Diagnostic Code 5271 provides a maximum 20 percent 
evaluation for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.  As the veteran is already in 
receipt of a 20 percent rating under this diagnostic code, DC 
5271 cannot serve as a basis for an increased rating in this 
particular case.

Other potentially applicable diagnostic codes include DCs 
5010 (traumatic arthritis), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  However, 
none of these diagnostic codes provides for a rating in 
excess of 20 percent.  Accordingly, DCs 5010, 5272, 5273, and 
5274 also cannot serve as a basis for an increased rating in 
this case.

Diagnostic codes 5270 (ankylosis of the ankle) and 5262 
(impairment of the tibia and fibula) provide for higher 
ratings, but there is no evidence of ankylosis of the right 
ankle in this case, and there is no evidence of an impairment 
of the right tibia or fibula, so neither DC 5270 or 5262 may 
serve as a basis for an increased rating in this case.

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the veteran's right ankle 
disability is significant, the medical evidence does not 
show, nor does he allege, that he has actually lost the use 
of the foot.  He is able to walk and stand, albeit with 
limitations, and clearly has more function in the foot than 
would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63 (2006).  Thus, the veteran is not entitled to a 40 
percent rating under DC 5167. 

Where a disability has been rated at the maximum level 
provided by the diagnostic code under which it is rated, the 
considerations of DeLuca do not apply.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31262 (1998), citing Johnston v. Brown, 10 Vet. 
App. 80 (1997) (remand for consideration of functional loss 
of range of motion of a wrist due to pain inappropriate where 
rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).

In this case, the veteran has been assigned the highest 
possible schedular evaluation under DC 5271.  No other 
applicable rating criteria for an ankle disability allows for 
a higher rating in this case.  Thus, there is no basis for 
assigning a schedular evaluation in excess of 20 percent.

B.  Low Back

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 
1 Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of any lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the veteran filed his claim for service 
connection for a low back disability, intervertebral disc 
syndrome was evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5242, which 
contemplates degenerative arthritis of the spine.  38 C.F.R. 
§ 4.71a, DCs 5242 (2003).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, DC 5293, which contemplates intervertebral 
disc syndrome, and DC 5295, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in November 2003, the veteran was noted to use 
a cane for assistance with ambulation.  Physical examination 
revealed range of motion of the veteran's lumbar spine as 
follows:  forward flexion to 40 degrees, extension to 0 
degrees, 35 degrees lateral bending to the right, 30 degrees 
lateral bending to the left, 35 degrees rotation to the 
right, and 30 degrees rotation to the left.  All ranges of 
motion were affected by pain.  The examiner noted that the 
veteran was additionally limited by pain, weakness, and 
endurance, with repetitive movements.  A private treatment 
record dated in March 2005 shows that the veteran had 
limitation of motion of the lumbar spine secondary to pain.  
The degree by which his motion was limited, however, was not 
recorded.  On VA examination in July 2005, the veteran was 
again noted to use a cane for assistance with ambulation.  
Physical examination revealed range of motion of the 
veteran's lumbar spine as follows:  forward flexion to 50 
degrees, extension to 15 degrees, 30 degrees lateral bending, 
bilaterally, and 30 degrees rotation, bilaterally.  All 
ranges of motion were affected by pain.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.  Based upon the ranges of motion recorded 
at each of the above examinations, the Board concludes that 
the veteran's limitation of motion most accurately falls 
within the moderate range.  While the range of motion of the 
veteran's back has in some aspects fallen within less than 
half the normal range, the Board finds that the veteran's 
nearly normal range of motion in other aspects qualifies his 
range of motion overall as no more than moderate, as at no 
time has his range of motion been found to be severe or 
extremely minimal.  Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was no more than moderate, for 
which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 
cannot serve as a basis for an increased rating in this 
particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall squarely within the requirements 
for a 20 percent rating: forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees.  38 C.F.R. § 4.71a, 
DC 5237 (2006).  Thus, the new schedular criteria of DC 5237 
cannot serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, treatment 
records dated from April 2003 to August 2005, and reports of 
VA examination dated in November 2003 and July 2005 
demonstrate tenderness and evidence of muscle spasm, but no 
evidence of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, the veteran's low back disability does 
not satisfy the criteria for a higher rating of 40 percent 
under the old criteria of DC 5295.  Under the new schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes 
treatment records dated from April 2003 to August 2005, and 
reports of VA examination dated in November 2003 and July 
2005.  After September 23, 2002, and prior to September 26, 
2003, IDS could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2003 and 2004).  Under this code, a 40 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least four weeks but 
less than six during the past 12 months.  Incapacitating 
episodes were defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  Here, while the 
veteran reported in September 2006 testimony before the Board 
that he was bedridden as many as four to five times per 
month, there is no evidence that the veteran was prescribed 
bed rest by a physician for more than four weeks but less 
than six weeks during any one-year period of the rating 
period under consideration.  Accordingly, he is not entitled 
to an increased rating under this version of this diagnostic 
code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
November 2003 VA examination shows forward flexion to 40 
degrees, extension to 0 degrees, 35 degrees lateral bending 
to the right, 30 degrees lateral bending to the left, 35 
degrees rotation to the right, and 30 degrees rotation to the 
left, with all ranges of motion affected by pain.  These 
ranges of motion would warrant a rating of   20 percent under 
the general rating formula.  On VA examination in July 2005, 
the veteran had forward flexion to 50 degrees, extension to 
15 degrees, 30 degrees lateral bending, bilaterally, and 30 
degrees rotation, bilaterally, with all ranges of motion 
affected by pain.  These ranges of motion would similarly 
warrant a rating of 20 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO has assigned a separate 
10 percent rating, effective from April 14, 2003, for the 
neurological manifestations of the low back disability, under 
DC 8520.  The question before the Board, then, is whether the 
veteran is entitled to a higher separate rating for his 
neurological manifestations.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  The criteria for evaluation 
are the same.

In this case, though the veteran's radiculopathy symptoms of 
the right lower extremity have been described by himself as 
recurrent, the Board has determined them to be intermittent 
in nature.  On VA examination in November 2003, the veteran 
complained of back pain which radiated to his left anterior 
thigh.  Examination revealed negative straight leg raising, 
bilaterally, intact sensation and symmetrical reflexes, 
bilaterally, with decreased right lower extremity strength of 
4-/5.  On VA examination in July 2005, the veteran complained 
of chronic numbness in his left anterior thigh.  Examination 
revealed positive straight leg raising sign on the left, 
decreased sensation in the left anterior and medial thigh, 
and symmetrical reflexes, bilaterally, with decreased 
bilateral lower extremity quadricep strength of 4/5.  As only 
minimal weakness has been demonstrated, the Board finds that 
the lower extremity sciatica symptoms are primarily sensory 
in nature and compatible with an incomplete paralysis of the 
sciatic nerve that is mild in degree.  Accordingly, the Board 
agrees with the RO's award of a separate 10 percent rating 
for the neurological manifestations of right lower extremity 
sciatica under DC 8520.  The Board finds no evidence of 
organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant a higher rating.

The Board finds that, under the new criteria, the veteran 
should be rated as 20 percent disabled for his chronic 
orthopedic manifestations, and as 10 percent disabled for his 
chronic neurological manifestation of lower extremity 
sciatica.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability has warranted no more than 
a 20 percent rating at any time since the original grant of 
service connection.  Similarly, the weight of the credible 
evidence demonstrates that the veteran's low back disability 
warrants no more than a separate 10 percent rating for 
neurological manifestations at any time since the original 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, November 
2003, September 2004, September 2005, and November 2005; 
rating decisions in October 2001, January 2004, and December 
2005; statements of the case in November 2002 and November 
2004; and supplemental statements of the case in December 
2003,  November 2004, and December 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statements of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

A rating in excess of 20 percent for a right ankle disability 
is denied.

An initial rating higher than 20 percent for the orthopedic 
manifestations of the service-connected disability of the 
spine is denied.

An initial rating higher than 10 percent for neurological 
manifestations of the service-connected disability of the 
spine is denied.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2006).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2006).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2006).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the veteran has been granted a 20 percent 
disability rating for his right ankle disability, a 20 
percent disability rating for the orthopedic manifestations 
of his low back disability, and a 10 percent disability 
rating for the neurological manifestations of his low back 
disability, for a combined disability rating of 50 percent.  
The veteran has no other service-connected disabilities.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating.  The issue, then, is whether the veteran's 
service-connected disabilities nevertheless prohibit him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.  

In this regard, the Board finds that the record reveals 
several areas that require clarification. 

In support of his claim, the veteran submitted two letters 
dated in June 2002 from his treating VA physician, both of 
which declare that the veteran is totally disabled and unable 
to work.  The first letter, which cites only the veteran's 
back pain, does not provide a rationale for why the veteran 
has been determined to be totally disabled and unable to 
work.  Thus, it is unclear from this letter whether the 
veteran is unable to be employed at his usual occupation, or 
whether he is generally unemployable.  The second letter 
states that the veteran's service-connected right ankle has 
totally disabled him from his job and caused his low back 
disability.  This letter states that the veteran is totally 
disabled, with no prospect of returning to his bread route.

In September 2006 testimony before the Board, the veteran 
stated that he had last worked sometime in 2002 as a driver 
for his family bread company.  He reported that the 
limitations of his back and right ankle prohibited him from 
continuing with a career in driving, which had been his 
occupation for the majority of his working career.  A 
November 2005 statement from the veteran's former wife, with 
whom the veteran had been involved with running the bread 
company, stated that the veteran's duty limitations while 
employed as a driver for the company had included an 
inability to lift heavy items, and noted that he was at many 
times unable to work due to pain.

While the veteran has been determined to be unemployable by 
his VA physician, it is unclear whether the veteran, solely 
as a result of his service-connected disabilities, is no 
longer able to be employed as a driver, his usual occupation, 
or whether he is more generally unemployable.  It does not 
appear that an examiner has yet been asked to render an 
opinion as to the overall effect of the veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  In light of this, the prudent and 
thorough course of action is to afford the veteran a social 
and industrial survey on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability. The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities (right ankle, low back, 
and left lower extremity 
radiculopathy), without consideration 
of his non-service-connected 
disabilities, render him unable to 
secure or follow a substantially 
gainful occupation. 

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating (including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the veteran, 
issue the veteran and his representative 
a supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


